ORDER
PER CURIAM.
Barbara Ward (“Plaintiff’), appeals the trial court’s denial of her Motion for New Trial, in which she alleges that the court erred in submitting comparative fault jury instructions unsupported by the evidence. The evidence in support of the comparative fault jury instruction is not insufficient. No error of law appears.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b)(1).